DETAILED ACTION
This Action is in response to Applicant’s arguments filed on 7/27/2022.  Claims 1-3, 5-8, 16, 30, 31, and 33-42 are now pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
 			      EXAMINER'S NOTE
Examiner suggested to Applicant's Representative, Thomas Miller, via voice mail on 8/1/2022 and 8/11/2022 that the Application would be in condition for Allowance if ‘non-transitory’ is added to the medium of claim 30. A response was not received till at least the submission of this Notice.
				EXAMINER'S AMENDMENT 
 	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization is given to charge for additional claims if needed.
 	The application has been amended as follows: 


IN THE CLAIMS
 	Claim 30 (Currently Amended) In line 1, add --non-transitory-- after “A” and before “computer readable storage medium”
 	
Allowable Subject Matter
 	Claims 1-3, 5-8, 16, 30, 31, and 33-42 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 16, and 30 are allowed in view of the amendment and accompanying remarks filed on 7/27/2022.
 	Claims 2, 3, 5-8, 31, 33-37, and 38-42 are allowed because they depend on claims 1, 16, and 30.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Suhail Khan/
Primary Examiner, Art Unit 2642